469]—Appeal from a judgment of the Supreme Court, Erie County (Ronald H. Tills, A.J.), rendered September 6, 2002. The judgment convicted defendant, upon his plea of guilty, of felony driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Martoche, JJ.